 In the Matter off. FISHER BODY DIVISION, GENERAL MOTORS CORP.andUNITED AUTOMOBILE WORKERS OF AMERICA, C. I. O.Case No. R-2680.-Decided July-17, 1941Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by Boafd ; contract not assertedas a bar; election necessaryUnit Appropriate for Collective Bargaining:production and maintenance em-ployees and mechanical employees in engineering department shops at NorwoodFisher Body Division of Company with specified inclusions and exclusions ;agreement as to.Mr. Robert Carson,of Detroit, Mich., for the Company.Mr. Paul E. Miley,of Cleveland, Ohio, andMr. William Kasee,ofNorwood, Ohio, for the U. A. W.-C. I. O.Mr. Peter C. NollandMr. Irving L. As/teraft,of Norwood, Ohio,for the U. A. W.-A. F. L.Mr. Marvin C. TTTah,l,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 20, 1941, United Automobile Workers of America, C. I. O.,herein called the U. A. W.-C. I. 0., filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Fisher Body Division, General Motors Corporation,Norwood, Ohio, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 19, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations=Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.33 N. L. R. B., No. 07.499450122-42-vol 33-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 20, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the U. A. W.-C. I. 0., and United Automobile Workers of America, A. F. L., hereincalled the U. A. W.-A. F. L., a labor organization claiming to representemployees affected by the investigation.Pursuant to notice, a hearing was held on June 26, 1941, at Cincin-nati, Ohio, before Karl W. Filter, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company was represented by coun-sel, the U. A. W.-C. I. O. and U. A. W.-A. F. L. by their representa-tives; all participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings on motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On July 2, 1941, U. A. W.-A. F. L. moved to dismiss the petition onthe ground that it is fraudulent in that no former demands to bargainhad been made prior to the filing of the petition.On the basis of thefacts set forth in Section III below, the motion is hereby denied.Atthe same time the U. A. W.-A. F. L. requested oral argument beforethe Board on all the issues in the case. The request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneralMotors Corporation is a Delaware corporation with itsprincipal offices located at New York City.At the Norwood, Ohio,plant of the Fisher Body Division, the Company manufactures auto-mobile parts and automobile body parts.More than 53 per cent invalue of production materials used at the Norwood plant, includingraw and fabricated or partially fabricated articles, is obtained fromsources outside the State of Ohio.The entire production of com-pleted materials is shipped to the Chevrolet Motor Division of theCompany, located at Norwood, Ohio, which in turn ships more than68 per cent of its products to points outside of the State.H. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization which admitsto membership employees of the Company.United Automobile Workers of America, affiliated with the Ameri-can Federation of Labor, is a labor organization which admits tomembership employees of the Company. FISHER BODY DIVISIONIII.THE QUESTION CONCERNING REPRESENTATION501It is the policy of the Company, as expressed in contracts withrepresentatives of its employees, not to bargain with any union untilit is certified by the Board.The record indicates that certain con-tracts are in existence between the U. A. W.-A. F. L. and the Com-pany.'A statement by an agent of the Regional Director introducedin evidence shows that the U. A. W.-C. I. 0. represents a substantialnumber of employees in the alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TIIE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees and mechanical employees in the engineering-departmentshops at the Norwood plant of the Fisher Body Division of the Com-pany, except employees of sales, accounting, personnel, and indus-trial-relations departments, superintendents and assistant superin-tendents, general foremen, foremen and assistant foremen, and -allother persons working in a supervisory capacity, including those whohave the right to hire or discharge, and those whose duties includerecommendation as to hiring or discharge (but not leaders), and thoseemployees whose work is of a confidential nature; time-study men;plant-protection employees (but not to include maintenance patrol-men or-fire patrolmen) ; all clerical employees; chief engineers andshift operating engineers in the power plants; designing (drawingboard), production, estimating, and planning engineers; draftsmenand detailers; physicists; chemists; metallurgists; artists, designer-iThe contracts were not offered in evidence.Neither the Company northe U. A. W -A F. L contends that theyare a bar to a present determination of representatives2 This statement shows thatthe U. A. W.-C. I0 submitted 690 membership applicationcards, 659 of which were dated betweenApril 1940 and June 1941Six hundred andeighty-one bore apparently genuine, original signatures,and 668 named employees onthe Company's June 14, 1941, pay roll.This pay roll includes 833 employees in the unitwhich U. A. W.-C. I. 0. claims to be appropriate.U. A. W -A. F. L.offered no proof as to itsmembership. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDartists, and clay-plaster modelers; timekeepers; technical school stu-dents; indentured apprentices; technical or professional employeeswho are receiving training; and kitchen and cafeteria help, constitutea unit appropriate for the purposes of collective bargaining.Wefind further that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.It appears that the Company's plant isshut down from the last week in July until the last week in August,for the purpose of retooling and inventory.During this time 90per cent of the men are laid off.U. A. W.-C. I. O. requests that anelection be held prior to the time of the lay-off and U. A. W.-A. F. L.requests that an election be held at some time when all the employeeswithin the appropriate unit will have an opportunity to be presentto vote.The Company takes no position as to when the electionshould be held, but requests a current or June pay roll.U. A. W.-C. I. O. contends that any pay roll up to the time of the lay-off willbe proper.Under the circumstances we shall direct that an electionbe held as soon as possible and that employees eligible to vote in theelection shall be those in the appropriate unit who are employed bythe Company during the pay-roll period immediately preceding, thedate of the Direction, of Election herein, subject to such limitationsand conditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Fisher Body Division, General Motors Cor-poration, Norwood, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and mechanical em-ployees in the engineering-department shops at the Norwood plantof Fisher Body Division of the Company, except employees of sales,accounting, personnel, and industrial-relations departments, superin-tendents and assistant superintendents, general foremen, foremen andassistant foremen, and all other persons working in a. supervisorycapacity, including those who have the right to hire or discharge, andthose whose duties include recommendation as to hiring or discharge FISHER BODY DIVISION503(but not leaders), and those employees whose work is of a confidentialnature; time-study men; plant-protection employees (but not to in-clude maintenance patrolmen or fire patrolmen) ; all clerical em-ployees; chief engineers and shift operating engineers in the powerplants; designing (drawing board), production, estimating, andplanning engineers; draftsmen and detailers; physicists; chemists;metallurgists; artists, designer-artists, and clay-plastermodelers;timekeepers; technical school students; indentured apprentices; tech-nical or professional employees who are receiving training; andkitchen and cafeteria help, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDzuECrED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Fisher Body Division, General Motors Corporation, Norwood,Ohio, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion of Election, under the direction and supervision of the RegionalDirector for the Ninth Region, acting, in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and mainte-nance employees and mechanical employees in the engineering-depart-ment,shops of Fisher Body Division, General Motors Corporation,Norwood, Ohio, who were employed by the Company during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding employeesof sales,, accounting, personnel, and industrial-relations departments,superintendents and assistant superintendents, general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity, including those who have the right to hire or dis-charge, and those whose duties include recommendation as to hiringor discharge (but not leaders), and those employees whose work isof a confidential nature; time-study men; plant-production employees(but not to include maintenance patrolmen or fire patrolmen) ; allclerical employees; chief engineers and shift operating engineers inthe power plants; designing (drawing board), production, estimat- '504DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, 'and planning engineers; draftsmen and detailers; physicists;chemists;metallurgists; artists, designer-artists, and clay-plastermodelers; timekeepers; technical school students; indentured appren-tices; technical or professional employees who are receiving training;and kitchen and cafeteria help, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, or United AutomobileWorkers of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONJuly 22, 1941On July 17, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, in theabove-entitled proceeding.The Direction of Electiton directed thatan election by secret ballot be conducted not later than thirty (30)days from the date of the Direction among certain employees ofFisher Body Division, General Motors Corporation, to determinewhether they desire to be represented by United Automobile Workersof America, affiliated with the Congress of Industrial Organizations,or United Automobile Workers of America, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining,or by neither.The Board, having been advised that United Automobile Workersof America, affiliated with the American Federation of Labor, doesnot desire its name to appear upon the ballot, hereby amends theDirection of Election by striking therefrom the words "to determinewhether they desire to be represented by United Automobile Workersof America, affiliated with the Congress of Industrial Organizations,or United Automobile Workers of America, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining,or by neither," and substituting therefor the words "to determinewhether or not they desire to be represented by United AutomobileWorkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining."33 N. L. R. B., No. 97a.